Citation Nr: 0735063	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  05-28 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to automobile and adaptive equipment or adaptive 
equipment only.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from March 1943 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the benefit sought 
on appeal.


FINDINGS OF FACT

1.  Service connection is in effect for cold injury 
residuals, right and left lower extremities; a 30 percent 
rating is in effect for each lower extremity.

2.  Cold injury residuals are not shown to have resulted in 
the loss, or permanent loss of use, of at least one foot or a 
hand; or, permanent impairment of vision consistent with 
regulatory requirements; or, ankylosis of a knee or hip.


CONCLUSION OF LAW

The criteria for assistance in acquiring automobile and 
adaptive equipment or for adaptive equipment only have not 
been met.  38 U.S.C.A. §§ 3901, 3902, 5103, 5103A (West 2002 
& Supp. 2007); 38 C.F.R. § 3.808 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Adaptive Equipment

To warrant entitlement to automobile and adaptive equipment 
only under 38 U.S.C.A. § 3901, the evidence must demonstrate 
service-connected disability (or disabilities) resulting in 
the loss, or permanent loss of use, of at least one foot or a 
hand; or, permanent impairment of vision in both eyes, 
resulting in (1) vision of 20/200 or less in the better eye 
with corrective glasses, or, (2) vision of 20/200 or better, 
if there is a field defect in which the peripheral field has 
contracted to such an extent that the widest diameter of the 
visual field subtends an angular distance no greater than 
twenty degrees in the better eye.  38 C.F.R. § 3.808(a) 
(2007).

The law also provides that a veteran may be entitled to only 
adaptive equipment if he has ankylosis of at least one knee 
or one hip due to service-connected disability. 38 U.S.C.A. § 
3902(b)(2) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.808(b)(1)(iv) (2007).

Loss of use of a foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function, whether the acts of balance, propulsion, 
etc., could be accomplished equally well by an amputation 
stump prosthesis.  Extremely unfavorable complete ankylosis 
of the knee, or complete ankylosis of two major joints of an 
extremity, or shortening of the lower extremity of 3 1/2 
inches or more, will constitute loss of use of the foot 
involved. Complete paralysis of the external popliteal nerve 
(common peroneal) and consequent foot drop, accompanied by 
characteristic organic changes including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve will be taken as loss of 
use of the foot.  See 38 C.F.R. §§ 3.350(a)(2), 4.63 (2007).

Service connection is in effect for two disabilities of the 
same nature: residuals of cold injury, right and left lower 
extremities.  Two 30 percent ratings are in effect for each 
foot, effective June 26, 2001.  The veteran is also service 
connection for post traumatic stress disorder, evaluated as 
30 percent disabling, effective November 18, 2002.  
Entitlement to a total rating based on individual 
unemployability has been in effect since November 18, 2002.

The evidence does not show that the veteran demonstrates 
permanent loss of use of both hands and both feet due to 
service connected disability, or, permanent impairment of 
vision in both eyes, resulting in (1) vision of 20/200 or 
less in the better eye with corrective glasses, or, (2) 
vision of 20/200 or better, if there is a field defect in 
which the peripheral field has contracted to such an extent 
that the widest diameter of the visual field subtends an 
angular distance no greater than twenty degrees in the better 
eye.

The veteran has not contended that he has vision impairment 
that would be a basis for this claim.  Rather, he has argued 
that he has serious problems with mobility due to the loss of 
use of his right foot.  The record shows that the veteran 
does have right foot drop, as noted in a March 2003 VA 
examination.  His foot drop, however, is not attributed to a 
service-connected disability.  The March 2003 examination 
report noted that the veteran had back surgery in 1988, which 
resulted in right sided foot drop, and indicated the veteran 
walked slowly and needed to use canes on both sides and a 
splint on his right foot because of his foot drop.  An 
October 2001 VA examination report also noted the veteran 
developed right sided foot drop following back surgery in 
1996, and had used a right sided ankle fixation orthotic and 
a cane for ambulation since then.  The veteran is not service 
connected for a back disability.  He is service connected for 
bilateral cold injury residuals.  As a result of his cold 
injury residuals, the veteran had numbness of his feet, pins 
and needles sensation, stiffness, swelling, and a cold 
sensation all the time in his feet.  VA treatment records 
dated January 2002 to June 2005 also have noted a history of 
right foot drop following L3-4 surgery.  Neither examination 
nor VA treatment records support a finding that the veteran 
has loss of use of one or both feet due to his service-
connected disabilities.  

While a private examiner noted in an October 2004 letter that 
the veteran had disabling weakness (neuropathy) in both legs 
and his automobile needed the special apparatus to enable him 
to operate a motor vehicle, he did not specifically attribute 
the neuropathy to a service-connected disability, nor did he 
describe loss of use of one or both feet due to a service-
connected disability.  This statement, therefore, does not 
show that the veteran meets the criteria for this benefit.  
Further, the evidence does not demonstrate that the veteran 
has ankylosis of at least one knee or one hip due to a 
service-connected disability. In the absence of a qualifying 
service-connected disability -- which is a threshold 
requirement -- the preponderance of the evidence is against 
the claim.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Thus, entitlement to automobile and adaptive equipment or for 
adaptive equipment only is not established.

Duties to notify

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in October 2004 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a).  

The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Since then, however, the content of 
the notices provided to the appellant fully complied with the 
requirements of that statute.  VA informed the claimant of 
the need to submit all pertinent evidence in his possession.  
The claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim.  

The veteran's appeal was transferred to the Board in December 
2005, and the Board acknowledges that the veteran was not 
given the specific notice required by Dingess v. Nicholson, 
19 Vet. App. 473 (2006) (as the degree of disability and 
effective date of the disability are part of a claim for 
service connection, VA has a duty to notify claimants of the 
evidence needed to prove those parts of the claim).  This 
matter, however, does not involve an effective date or the 
assignment of a disability evaluation.  Consequently, the 
Board concludes that the veteran was not prejudiced by the 
lack of this specific notice in this particular instance.  

Any error in the timing of the notice was harmless, the 
appellant was not prejudiced, and the Board may proceed to 
decide this appeal.  Simply put, there is no evidence of any 
VA error in notifying the appellant that reasonably affects 
the fairness of this adjudication.  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim for entitlement to automobile or adaptive equipment.  
Because the information in VA examination reports from 2001 
and 2003 was sufficient, another examination was not 
necessary. The veteran was scheduled for an October 2005 RO 
hearing and a December 2005 Travel Board hearing, however, he 
cancelled those hearings.


ORDER

Entitlement to automobile and adaptive equipment or for 
adaptive equipment only is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


